DETAILED ACTION
	The Information Disclosure Statements filed on March 5, 2020 and March 25, 2021 have both been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 11 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon et al (US 4,292,898).
Gordon discloses a railway wagon, shown generally in figure 1, and comprised of 
a pair of bogies 14, 16 with each bogie having wheels to run on rails, also shown in figure 1. A frame is supported by the bogies and a bin 12 is supported by the frame. The bin is further comprised of a base portion defining at least one catchment area. The catchment area is defined as the bottom portion of the car having hopper discharge gates. The bin is further comprised of first and second end walls 42 located at either end of the car and two longitudinal side walls 32 extending between the first end wall and the second end wail. An interior volume 34 for carrying product therein, the interior volume being defined by the end walls, side walls and base. At the top of the car, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 9, 19, 20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al (US 4,292,898) in view of Baebel (US 5,312,162).
Gordon et al discloses the wagon as described above. However, Gordon et al does not specifically show the use of a low friction layer to reduce the coefficient of friction of the discharge doors. Baebel discloses a gondola wagon comprised of a plurality of sheets 89, 90 made of a low friction elastic material. It would have been obvious to one of ordinary skill in the art to have applied the low friction sheets. Like that of Baebel, to a wagon, like that of Gordon et al, with the expected result of providing a low friction surface to allow for lading to be quickly discharged from the hopper so as to efficiently unload and move cars through an unloading a loading facility. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
March 17, 2022